Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-8, 12-16, 18-19, 21, 25-32, 36, and 43-44  is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 2014/0280746 (Johns).
With regard to claim 1, refa discloses a method in a first node in a network of delivering content, comprising: 
delivering a first portion of the content to a device (refa: Figure 3 and Paragraph [0038].  A first set of segments (first portion) is served to the user device.); 
receiving a request for a second portion of the content from the device (refa: Figure 3 and Paragraph [0039].  A request is received for a second set of segments (second portion).); and 
responsive to the request and responsive to a determination that the second portion of the content should be delivered to the device from a second node in the network, instructing the device to retrieve the content from the second node (refa: Figure 3 and Paragraphs [0040]-[0041].  A modifying operation can be performed that can change the location from which the segments are served, where a manifest subset is provide to the user device to allow the user device to retrieve the content from the different location.  As a note, there is no requirement that the first node and the second node are 

With regard to claim 2, refa discloses that the determination that the second portion of the content should be delivered to the device from the second node comprises a determination that the device has moved within the network after the delivering of the first portion of the content to the device (refa: Paragraph [0040]).

With regard to claim 3, refa discloses that the determination that the second portion of the content should be delivered to the device from the second node comprises a determination that the device has moved its geographical location after the delivering of the first portion of the content to the device (refa: Paragraph [0040]). 

With regard to claim 4, refa discloses that the determination that the second portion of the content should be delivered to the device from the second node comprises a determination that a network path between the first node and the device has changed after the delivering of the first portion of the content to the device (refa: Paragraph [0040].  The change may be based on changing network policies, where one option is to change the location from which the segments are served, but the operation “may otherwise change the path through which content segments are served.”).

With regard to claim 5, refa discloses that the determination that the second portion of the content should be delivered to the device from the second node comprises a determination that the 

With regard to claim 7, refa discloses determining that the second portion of the content should be delivered to the device from the second node (refa: Paragraph [0040]).

With regard to claim 8, refa discloses that determining that the second portion of the content should be delivered to the device from the second node comprises receiving, from a third node in the network, an indication that the second portion of the content and/or any further portions of the content should be delivered to the device from the second node (refa: Figure 5 and Paragraph [0040].  Lacking specific details of the third node and what constitutes an “indication,” any criteria that would cause the determination that the content should be from the second node (which could be the same or a different node from the first node) would constitute such an indication, where network policies can be used to make the change as well as a resolved location (refa: Figure 5, 506).).

With regard to claim 12, refa discloses receiving a request for the first portion of the content, wherein delivering the first portion of the content to a device comprises delivering the first portion of the content in response to the request for the first portion of the content (refa: Paragraph [0038]).

With regard to claim 13, refa discloses that delivering the first portion of the content to a device comprises delivering the first portion of the content in response to a determination that the first portion of the content should be delivered to the device from the first node (refa: Figure 3).

With regard to claim 14, refa discloses that the determination that the first portion of the content should be delivered to the device from the first node comprises a determination that the device has not moved within the network after delivering a portion of the content earlier than the first portion to the device (refa: Paragraph [0040].  The change results in providing a different source, where if there is no change (e.g. the device has not moved), then the first node is used.).

With regard to claim 15, refa discloses that the determination that the first portion of the content should be delivered to the device from the first node comprises a determination that the device has not moved its geographical location after delivering a portion of the content earlier than the first portion to the device (refa: Paragraph [0040]).

With regard to claim 16, refa discloses that the determination that the first portion of the content should be delivered to the device from the first node comprises a determination that a network path between the first node and the device has not changed after delivering a portion of the content earlier than the first portion to the device (refa: Paragraph [0040]).

With regard to claim 18, refa discloses that the determination that the first portion of the content should be delivered to the device from the first node comprises a determination that the first node is the geographically closest node in a plurality of network nodes for delivering the content to the 

With regard to claim 19, refa discloses that the first and second portions of the content are specified in a manifest file for the content (refa: Paragraph [0038]).

With regard to claim 21, refa discloses that the first node comprises a network cache node (refa: Paragraph [0032]).

With regard to claims 25-32, 36, and 43-44, the instant claims are similar to claims 1-5, 7-8, 12-16, 18-19, and 21, and are rejected for similar reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johns in view of US 2016/0337680 (Kalagi).






With regard to claim 9, refa fails to disclose, but Famaey teaches instructing the device to retrieve the content from the second network node comprises sending a redirection message to the device that indicates that the second portion of the content is located at the second node (Kalagi: Paragraph [0139].  Redirections can be used to direct a client to the appropriate server for content.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a redirection to direct the client to the appropriate server to efficiently direct the client to the appropriate server with consistent quality (Kalagi: Paragraph [0139]).

With regard to claim 33, the instant claim is similar to claim 9, and is rejected for similar reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144.  The examiner can normally be reached on Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444